NEKTAR THERAPEUTICS

2008 Equity Incentive Plan

Termination Date: March 20, 2018

Purposes

.



Adoption.

The 2008 Equity Incentive Plan was approved by the Board of Directors on March
20, 2008.



Eligible Stock Award Recipients

. The persons eligible to receive Stock Awards are the Employees, Directors and
Consultants of the Company and its Affiliates.



Available Stock Awards

. The purpose of the Plan is to provide a means by which eligible recipients of
Stock Awards may be given an opportunity to benefit from increases in value of
the Common Stock through the granting of the following Stock Awards: (i)
Incentive Stock Options, (ii) Nonstatutory Stock Options, (iii) stock bonuses
and (iv) rights to acquire restricted stock.



General

Purpose
. The Company, by means of the Plan, seeks to retain the services of the group
of persons eligible to receive Stock Awards, to secure and retain the services
of new members of this group and to provide incentives for such persons to exert
maximum efforts for the success of the Company and its Affiliates.



Definitions

.



"Affiliate" means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

"Board" means the Board of Directors of the Company.

"Code" means the Internal Revenue Code of 1986, as amended.

"Committee" means a Committee appointed by the Board in accordance with
subsection 3(c).

"Common Stock" means the common stock of the Company.

"Company" means Nektar Therapeutics, a Delaware corporation.

"Consultant" means any person, including an advisor, (1) engaged by the Company
or an Affiliate to render consulting or advisory services and who is compensated
for such services or (2) who is a member of the Board of Directors of an
Affiliate. However, the term "Consultant" shall not include either Directors of
the Company who are not compensated by the Company for their services as
Directors or Directors of the Company who are merely paid a director's fee by
the Company for their services as Directors.

"Continuous Service" means that the Participant's service with the Company or an
Affiliate, whether as an Employee, Director or Consultant, is not interrupted or
terminated. The Participant's Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant's Continuous Service. For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate or a Director of the
Company will not constitute an interruption of Continuous Service. The Board or
the chief executive officer of the Company, in that party's sole discretion, may
determine whether Continuous Service shall be considered interrupted in the case
of any leave of absence approved by that party, including sick leave, military
leave or any other personal leave.

"Covered Employee" means the chief executive officer and the four (4) other
highest compensated officers of the Company for whom total compensation is
required to be reported to stockholders under the Exchange Act, as determined
for purposes of Section 162(m) of the Code.

"Director" means a member of the Board of Directors of the Company.

"Disability" means the permanent and total disability of a person within the
meaning of Section 22(e)(3) of the Code.

"Employee" means any person employed by the Company or an Affiliate. Mere
service as a Director or payment of a director's fee by the Company or an
Affiliate shall not be sufficient to constitute "employment" by the Company or
an Affiliate.

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

"Fair Market Value" means, as of any date, the value of the Common Stock
determined as follows:

If the Common Stock is listed on any established stock exchange or traded on the
Nasdaq Global Select Market, the Fair Market Value of a share of Common Stock
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or market (or the exchange or market
with the greatest volume of trading in the Common Stock) on the day of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable.

In the absence of such markets for the Common Stock, the Fair Market Value shall
be determined in good faith by the Board.

"Incentive Stock Option" means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

"Non-Employee Director" means a Director of the Company who either (i) is not a
current Employee or Officer of the Company or its parent or a subsidiary, does
not receive compensation (directly or indirectly) from the Company or its parent
or a subsidiary for services rendered as a consultant or in any capacity other
than as a Director (except for an amount as to which disclosure would not be
required under Item 404(a) of Regulation S-K promulgated pursuant to the
Securities Act ("Regulation S-K")), does not possess an interest in any other
transaction as to which disclosure would be required under Item 404(a) of
Regulation S-K and is not engaged in a business relationship as to which
disclosure would be required under Item 404(b) of Regulation S-K; or (ii) is
otherwise considered a "non-employee director" for purposes of Rule 16b-3.

"Nonstatutory Stock Option" means an Option not intended to qualify as an
Incentive Stock Option.

"Officer" means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

"Option" means an Incentive Stock Option or a Nonstatutory Stock Option granted
pursuant to the Plan.

"Option Agreement" means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan.

"Optionholder" or "Optionee" means a person to whom an Option is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Option.

"Outside Director" means a Director of the Company who either (i) is not a
current employee of the Company or an "affiliated corporation" (within the
meaning of Treasury Regulations promulgated under Section 162(m) of the Code),
is not a former employee of the Company or an "affiliated corporation" receiving
compensation for prior services (other than benefits under a tax qualified
pension plan), was not an officer of the Company or an "affiliated corporation"
at any time and is not currently receiving direct or indirect remuneration from
the Company or an "affiliated corporation" for services in any capacity other
than as a Director or (ii) is otherwise considered an "outside director" for
purposes of Section 162(m) of the Code.

"Participant" means a person to whom a Stock Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Stock Award.

"Plan" means this Nektar Therapeutics 2008 Equity Incentive Plan.

"Rule 16b-3" means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

"Securities Act" means the Securities Act of 1933, as amended.

"Stock Award" means any right granted under the Plan, including an Option, a
stock bonus and a right to acquire restricted stock.

"Stock Award Agreement" means a written agreement between the Company and a
holder of a Stock Award evidencing the terms and conditions of an individual
Stock Award grant. Each Stock Award Agreement shall be subject to the terms and
conditions of the Plan.

"Ten Percent Stockholder" means a person who owns (or is deemed to own pursuant
to Section 424(d) of the Code) stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or of any
of its Affiliates.

Administration

.



Administration by Board

. The Board will administer the Plan unless and until the Board delegates
administration to a Committee, as provided in subsection 3(c).



Powers of Board

. The Board shall have the power, subject to, and within the limitations of, the
express provisions of the Plan:



To determine from time to time which of the persons eligible under the Plan
shall be granted Stock Awards; when and how each Stock Award shall be granted;
what type or combination of types of Stock Award shall be granted; the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive stock pursuant to
a Stock Award; and the number of shares with respect to which a Stock Award
shall be granted to each such person.

To construe and interpret the Plan and Stock Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective.

To amend the Plan or a Stock Award as provided in Section 12.

Generally, to exercise such powers and to perform such acts as the Board deems
necessary or expedient to promote the best interests of the Company which are
not in conflict with the provisions of the Plan.

Delegation to Committee

.



General

. The Board may delegate administration of the Plan to a Committee or Committees
of one (1) or more members of the Board, and the term "Committee" shall apply to
any person or persons to whom such authority has been delegated. If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board shall thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may
abolish the Committee at any time and revest in the Board the administration of
the Plan.



Committee Composition when Common Stock is Publicly Traded

. At such time as the Common Stock is publicly traded, in the discretion of the
Board, a Committee may consist solely of two or more Outside Directors, in
accordance with Section 162(m) of the Code, and/or solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3. Within the scope of such
authority, the Board or the Committee may (i) delegate to a committee of one or
more members of the Board who are not Outside Directors, the authority to grant
Stock Awards to eligible persons who are either (a) not then Covered Employees
and are not expected to be Covered Employees at the time of recognition of
income resulting from such Stock Award or (b) not persons with respect to whom
the Company wishes to comply with Section 162(m) of the Code and/or (ii)
delegate to a committee of one or more members of the Board who are not
Non-Employee Directors the authority to grant Stock Awards to eligible persons
who are not then subject to Section 16 of the Exchange Act.



Effect of Board's Decision.

All determinations, interpretations and constructions made by the Board in good
faith shall not be subject to review by any person and shall be final, binding
and conclusive on all persons.



Shares Subject to the Plan.

Share

Reserve. Subject to the provisions of Section 11 relating to adjustments upon
changes in stock, the stock that may be issued pursuant to Stock Awards shall
not exceed in the aggregate Nine Million (9,000,000) shares of Common Stock.
Subject to Section 4(b), the number of shares available for issuance under the
Plan shall be reduced by (i) one (1) share for each share of stock issued
pursuant to an Option granted under Section 6, and (ii) one and one-half (1.5)
shares for each share that is issued pursuant to a stock bonus award or
restricted stock award under Section 7.



Reversion of Shares to the Share Reserve

. If any Stock Award shall for any reason expire or otherwise terminate, in
whole or in part, without having been exercised in full or if any shares of
Common Stock issued to a Participant pursuant to a Stock Award are forfeited to
or reacquired or repurchased by the Company, including, but not limited to, any
forfeiture, reacquisition or repurchase caused by the failure to meet a
contingency or condition required for the vesting of such shares, the stock not
acquired under such Stock Award shall revert to and again become available for
issuance under the Plan at the rate of (i) one (1) share for each share of stock
that had been issued pursuant to an Option granted under Section 6, and (ii) one
and one-half (1.5) shares for each share that had been issued pursuant to a
stock bonus award or restricted stock award under Section 7; provided, however,
that if any unvested Common Stock acquired pursuant to a Stock Award is
forfeited to or reacquired or repurchased by the Company, the unvested stock
forfeited to or reacquired or repurchased by the Company shall revert to and
again become available for issuance under the Plan for all Stock Awards other
than Incentive Stock Options.



Source

of Shares. The stock subject to the Plan may be unissued shares or reacquired
shares, bought on the market or otherwise.



Eligibility

.



Eligibility for Specific Stock Awards

. Incentive Stock Options may be granted only to Employees. Stock Awards other
than Incentive Stock Options may be granted to Employees, Directors and
Consultants.



Ten Percent Stockholders

. No Ten Percent Stockholder shall be eligible for the grant of an Incentive
Stock Option unless the exercise price of such Option is at least one hundred
ten percent (110%) of the Fair Market Value of the Common Stock at the date of
grant and the Option is not exercisable after the expiration of five (5) years
from the date of grant.



Section 162(m) Limitation

. Subject to the provisions of Section 11 relating to adjustments upon changes
in stock, no employee shall be eligible to be granted Options covering more than
Three Million (3,000,000) shares of the Common Stock during any calendar year.



Consultants.

A Consultant shall not be eligible for the grant of a Stock Award if, at the
time of grant, a Form S-8 Registration Statement under the Securities Act ("Form
S-8") is not available to register either the offer or the sale of the Company's
securities to such Consultant because of the nature of the services that the
Consultant is providing to the Company, or because the Consultant is not a
natural person, or as otherwise provided by the rules governing the use of Form
S-8, unless the Company determines both (i) that such grant (A) shall be
registered in another manner under the Securities Act (
e.g.,
on a Form S-3 Registration Statement) or (B) does not require registration under
the Securities Act in order to comply with the requirements of the Securities
Act, if applicable, and (ii) that such grant complies with the securities laws
of all other relevant jurisdictions.



Option Provisions

.



Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and
a separate certificate or certificates will be issued for shares purchased on
exercise of each type of Option. The provisions of separate Options need not be
identical, but each Option shall include (through incorporation of provisions
hereof by reference in the Option or otherwise) the substance of each of the
following provisions:

Term

. Subject to the provisions of subsection 5(b) regarding Ten Percent
Stockholders, no Incentive Stock Option shall be exercisable after the
expiration of eight (8) years from the date it was granted. No Nonstatutory
Stock Option shall be exercisable after the expiration of eight (8) years from
the date it was granted.



Exercise Price of an Incentive Stock Option

. Subject to the provisions of subsection 5(b) regarding Ten Percent
Stockholders, the exercise price of each Incentive Stock Option shall be not
less than one hundred percent (100%) of the Fair Market Value of the stock
subject to the Option on the date the Option is granted. Notwithstanding the
foregoing, an Incentive Stock Option may be granted with an exercise price lower
than that set forth in the preceding sentence if such Option is granted pursuant
to an assumption or substitution for another option in a manner satisfying the
provisions of Section 424(a) of the Code.



Exercise Price of a Nonstatutory Stock Option

. The exercise price of each Nonstatutory Stock Option shall be not less than
one hundred percent (100%) of the Fair Market Value of the stock subject to the
Option on the date the Option is granted. Notwithstanding the foregoing, a
Nonstatutory Stock Option may be granted with an exercise price lower than that
set forth in the preceding sentence if such Option is granted pursuant to an
assumption or substitution for another option in a manner satisfying the
provisions of Section 424(a) of the Code.



Consideration

.



The purchase price of stock acquired pursuant to an Option shall be paid, to the
extent permitted by applicable statutes and regulations, either (A) in cash at
the time the Option is exercised or (B) at the discretion of the Board at the
time of the grant of the Option (or subsequently in the case of a Nonstatutory
Stock Option) by delivery to the Company of other Common Stock, according to a
deferred payment or other similar arrangement (which may include, without
limiting the generality of the foregoing, the use of other Common Stock) with
the Participant or in any other form of legal consideration that may be
acceptable to the Board; provided, however, that at any time that the Company is
incorporated in Delaware, payment of the Common Stock's "par value," as defined
in the Delaware General Corporation Law, shall not be made by deferred payment.

Unless otherwise specifically provided in the Option, the purchase price of
Common Stock acquired pursuant to an Option that is paid by delivery to the
Company of other Common Stock acquired, directly or indirectly from the Company,
shall be paid only by shares of the Common Stock of the Company that have been
held for more than six (6) months (or such longer or shorter period of time
required to avoid a charge to earnings for financial accounting purposes).

In the case of any deferred payment arrangement, interest shall be compounded at
least annually and shall be charged at the minimum rate of interest necessary to
avoid the treatment as interest, under any applicable provisions of the Code, of
any amounts other than amounts stated to be interest under the deferred payment
arrangement.

Transferability of an Incentive Stock Option

. An Incentive Stock Option shall not be transferable except by will or by the
laws of descent and distribution and shall be exercisable during the lifetime of
the Optionholder only by the Optionholder. Notwithstanding the foregoing
provisions of this subsection 6(e), the Optionholder may, by delivering written
notice to the Company, in a form satisfactory to the Company, designate a third
party who, in the event of the death of the Optionholder, shall thereafter be
entitled to exercise the Option.



Transferability of a Nonstatutory Stock Option

. A Nonstatutory Stock Option shall be transferable to the extent provided in
the Option Agreement. If the Nonstatutory Stock Option does not provide for
transferability, then the Nonstatutory Stock Option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Optionholder only by the Optionholder.
Notwithstanding the foregoing provisions of this subsection 6(f), the
Optionholder may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option.



Vesting

Generally
. The total number of shares of Common Stock subject to an Option may, but need
not, vest and therefore become exercisable in periodic installments which may,
but need not, be equal. The Option may be subject to such other terms and
conditions on the time or times when it may be exercised (which may be based on
performance or other criteria) as the Board may deem appropriate. The vesting
provisions of individual Options may vary. The provisions of this subsection
6(g) are subject to any Option provisions governing the minimum number of shares
as to which an Option may be exercised.



Termination of Continuous Service

. In the event an Optionholder's Continuous Service terminates (other than upon
the Optionholder's death or Disability), the Optionholder may exercise his or
her Option (to the extent that the Optionholder was entitled to exercise it as
of the date of termination) but only within such period of time ending on the
earlier of (i) the date three (3) months following the termination of the
Optionholder's Continuous Service (or such longer or shorter period specified in
the Option Agreement), or (ii) the expiration of the term of the Option as set
forth in the Option Agreement. If, after termination, the Optionholder does not
exercise his or her Option within the time specified in the Option Agreement,
the Option shall terminate.



Extension of Termination Date

. An Optionholder's Option Agreement may also provide that if the exercise of
the Option following the termination of the Optionholder's Continuous Service
(other than upon the Optionholder's death or Disability) would be prohibited at
any time solely because the issuance of shares would violate the registration
requirements under the Securities Act, then the Option shall terminate on the
earlier of (i) the expiration of the term of the Option set forth in subsection
6(a) or (ii) the expiration of a period of three (3) months (or such longer or
shorter period specified in the Option Agreement) after the termination of the
Optionholder's Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements.



Disability of Optionholder

. In the event an Optionholder's Continuous Service terminates as a result of
the Optionholder's Disability, the Optionholder may exercise his or her Option
(to the extent that the Optionholder was entitled to exercise it as of the date
of termination), but only within such period of time ending on the earlier of
(i) the date twelve (12) months following such termination (or such longer or
shorter period specified in the Option Agreement) or (ii) the expiration of the
term of the Option as set forth in the Option Agreement. If, after termination,
the Optionholder does not exercise his or her Option within the time specified
herein, the Option shall terminate.



Death of Optionholder

. In the event an Optionholder's Continuous Service terminates as a result of
the Optionholder's death, then, subject to any restrictions in the Option
Agreement, the Option shall become fully vested and exercisable as of the date
of termination. In the event (i) an Optionholder's Continuous Service terminates
as a result of the Optionholder's death or (ii) the Optionholder dies within the
period (if any) specified in the Option Agreement after the termination of the
Optionholder's Continuous Service for a reason other than death, then the Option
may be exercised (to the extent the Optionholder was entitled to exercise the
Option as of the date of death) by the Optionholder's estate, by a person who
acquired the right to exercise the Option by bequest or inheritance or by a
person designated to exercise the Option upon the Optionholder's death pursuant
to subsection 6(e) or 6(f), but only within the period ending on the earlier of
(1) the date eighteen (18) months following the date of death (or such longer or
shorter period specified in the Option Agreement) or (2) the expiration of the
term of such Option as set forth in the Option Agreement. If, after death, the
Option is not exercised within the time specified herein, the Option shall
terminate.



Early

Exercise
. The Option may, but need not, include a provision whereby the Optionholder may
elect at any time before the Optionholder's Continuous Service terminates to
exercise the Option as to any part or all of the shares subject to the Option
prior to the full vesting of the Option. Any unvested shares so purchased may be
subject to an unvested share repurchase option in favor of the Company or to any
other restriction the Board determines to be appropriate.



Provisions of Stock Awards Other than Options

.



Stock Bonus Awards

. Each stock bonus agreement shall be in such form and shall contain such terms
and conditions as the Board shall deem appropriate. The terms and conditions of
stock bonus agreements may change from time to time, and the terms and
conditions of separate stock bonus agreements need not be identical, but each
stock bonus agreement shall include (through incorporation of provisions hereof
by reference in the agreement or otherwise) the substance of each of the
following provisions:



Consideration

. A stock bonus shall be awarded in consideration for past services actually
rendered to the Company for its benefit.



Vesting

. Shares of Common Stock awarded under the stock bonus agreement may, but need
not, be subject to a share repurchase option in favor of the Company in
accordance with a vesting schedule to be determined by the Board.



Termination of Participant's Continuous Service

. In the event a Participant's Continuous Service terminates, the Company may
reacquire any or all of the shares of Common Stock held by the Participant that
have not vested as of the date of termination under the terms of the stock bonus
agreement; provided, however, that in the event a Participant's Continuous
Service terminates as a result of the Participant's death, then, subject to any
restrictions in the stock bonus agreement, the shares acquired pursuant to the
stock bonus agreement shall become fully vested as of the date of termination.



Transferability

. Rights to acquire shares under the stock bonus agreement shall be transferable
by the Participant only upon such terms and conditions as are set forth in the
stock bonus agreement, as the Board shall determine in its discretion, so long
as stock awarded under the stock bonus agreement remains subject to the terms of
the stock bonus agreement.



Restricted Stock Awards

. Each restricted stock purchase agreement shall be in such form and shall
contain such terms and conditions as the Board shall deem appropriate. The terms
and conditions of the restricted stock purchase agreements may change from time
to time, and the terms and conditions of separate restricted stock purchase
agreements need not be identical, but each restricted stock purchase agreement
shall include (through incorporation of provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:



Purchase

Price
. The purchase price under each restricted stock purchase agreement shall be
such amount as the Board shall determine and designate in such restricted stock
purchase agreement. The purchase price shall not be less than one hundred
percent (100%) of the stock's Fair Market Value on the date such award is made
or at the time the purchase is consummated.



Consideration

. The purchase price of stock acquired pursuant to the restricted stock purchase
agreement shall be paid either: (i) in cash at the time of purchase; (ii) at the
discretion of the Board, according to a deferred payment or other similar
arrangement with the Participant; or (iii) in any other form of legal
consideration that may be acceptable to the Board in its discretion; provided,
however, that at any time that the Company is incorporated in Delaware, payment
of the Common Stock's "par value," as defined in the Delaware General
Corporation Law, shall not be made by deferred payment.



Vesting

. Shares of Common Stock acquired under the restricted stock purchase agreement
may, but need not, be subject to a share repurchase option in favor of the
Company in accordance with a vesting schedule to be determined by the Board.



Termination of Participant's Continuous Service

. In the event a Participant's Continuous Service terminates, the Company may
repurchase or otherwise reacquire any or all of the shares of Common Stock held
by the Participant that have not vested as of the date of termination under the
terms of the restricted stock purchase agreement; provided, however, that in the
event a Participant's Continuous Service terminates as a result of the
Participant's death, then, subject to any restrictions in the restricted stock
purchase agreement, the shares acquired pursuant to the restricted stock
purchase agreement shall become fully vested as of the date of termination.



Transferability

. Rights to acquire shares under the restricted stock purchase agreement shall
be transferable by the Participant only upon such terms and conditions as are
set forth in the restricted stock purchase agreement, as the Board shall
determine in its discretion, so long as stock awarded under the restricted stock
purchase agreement remains subject to the terms of the restricted stock purchase
agreement.



Covenants of the Company

.



Availability of Shares

. During the terms of the Stock Awards, the Company shall keep available at all
times the number of shares of Common Stock required to satisfy such Stock
Awards.



Securities Law Compliance

. The Company shall seek to obtain from each regulatory commission or agency
having jurisdiction over the Plan such authority as may be required to grant
Stock Awards and to issue and sell shares of Common Stock upon exercise of the
Stock Awards; provided, however, that this undertaking shall not require the
Company to register under the Securities Act the Plan, any Stock Award or any
stock issued or issuable pursuant to any such Stock Award. If, after reasonable
efforts, the Company is unable to obtain from any such regulatory commission or
agency the authority which counsel for the Company deems necessary for the
lawful issuance and sale of stock under the Plan, the Company shall be relieved
from any liability for failure to issue and sell stock upon exercise of such
Stock Awards unless and until such authority is obtained.



Use of Proceeds From Stock

.



Proceeds from the sale of stock pursuant to Stock Awards shall constitute
general funds of the Company.

Miscellaneous

.



Acceleration of Exercisability and Vesting

. The Board shall have the power to accelerate the time at which a Stock Award
may first be exercised or the time during which a Stock Award or any part
thereof will vest in accordance with the Plan, notwithstanding the provisions in
the Stock Award stating the time at which it may first be exercised or the time
during which it will vest.



Stockholder Rights

. No Participant shall be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any shares subject to such Stock Award
unless and until such Participant has satisfied all requirements for exercise of
the Stock Award pursuant to its terms.



No Employment or other Service Rights

. Nothing in the Plan or any instrument executed or Stock Award granted pursuant
thereto shall confer upon any Participant or other holder of Stock Awards any
right to continue to serve the Company or an Affiliate in the capacity in effect
at the time the Stock Award was granted or shall affect the right of the Company
or an Affiliate to terminate (i) the employment of an Employee with or without
notice and with or without cause, (ii) the service of a Consultant pursuant to
the terms of such Consultant's agreement with the Company or an Affiliate or
(iii) the service of a Director pursuant to the Bylaws of the Company or an
Affiliate, and any applicable provisions of the corporate law of the state in
which the Company or the Affiliate is incorporated, as the case may be.



Incentive Stock Option $100,000 Limitation

. To the extent that the aggregate Fair Market Value (determined at the time of
grant) of stock with respect to which Incentive Stock Options are exercisable
for the first time by any Optionholder during any calendar year (under all plans
of the Company and its Affiliates) exceeds one hundred thousand dollars
($100,000), the Options or portions thereof which exceed such limit (according
to the order in which they were granted) shall be treated as Nonstatutory Stock
Options.



Investment Assurances

. The Company may require a Participant, as a condition of exercising or
acquiring stock under any Stock Award, (i) to give written assurances
satisfactory to the Company as to the Participant's knowledge and experience in
financial and business matters and/or to employ a purchaser representative
reasonably satisfactory to the Company who is knowledgeable and experienced in
financial and business matters and that he or she is capable of evaluating,
alone or together with the purchaser representative, the merits and risks of
exercising the Stock Award; and (ii) to give written assurances satisfactory to
the Company stating that the Participant is acquiring the stock subject to the
Stock Award for the Participant's own account and not with any present intention
of selling or otherwise distributing the stock. The foregoing requirements, and
any assurances given pursuant to such requirements, shall be inoperative if
(iii) the issuance of the shares upon the exercise or acquisition of stock under
the Stock Award has been registered under a then currently effective
registration statement under the Securities Act or (iv) as to any particular
requirement, a determination is made by counsel for the Company that such
requirement need not be met in the circumstances under the then applicable
securities laws. The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the stock.



Withholding Obligations

. To the extent provided by the terms of a Stock Award Agreement, the
Participant may satisfy any federal, state or local tax withholding
obligation relating to the exercise or acquisition of stock under a Stock Award
by any of the following means (in addition to the Company's right to withhold
from any compensation paid to the Participant by the Company) or by a
combination of such means: (i) tendering a cash payment; (ii) authorizing the
Company to withhold shares from the shares of the Common Stock otherwise
issuable to the Participant as a result of the exercise or acquisition of stock
under the Stock Award, provided, however, that no shares of Common Stock are
withheld with a value exceeding the minimum amount of tax required to be
withheld by law; or (iii) delivering to the Company owned and unencumbered
shares of the Common Stock. The Participant is solely responsible for
satisfaction of all federal, state or local tax withholding obligations relating
to the exercise or acquisition of stock under a Stock Award and no shares of
Common Stock will be issued until the Company has received a definitive
agreement or other documentation satisfactory to the Company, in its sole
discretion, that such withholding obligations have been or will be satisfied by
the Participant.



Adjustments Upon Changes in Stock

.



Capitalization

Adjustments
. If any change is made in the stock subject to the Plan, or subject to any
Stock Award, without the receipt of consideration by the Company (through
merger, consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company), the Plan will be appropriately adjusted in the class(es) and maximum
number of securities subject to the Plan pursuant to subsection 4(a) and the
maximum number of securities subject to award to any person pursuant to
subsection 5(c), and the outstanding Stock Awards will be appropriately adjusted
in the class(es) and number of securities and price per share of stock subject
to such outstanding Stock Awards. Such adjustments shall be made by the Board,
the determination of which shall be final, binding and conclusive. (The
conversion of any convertible securities of the Company shall not be treated as
a transaction "without receipt of consideration" by the Company.)



Dissolution or Liquidation

. In the event of a dissolution or liquidation of the Company, then such Stock
Awards shall be terminated if not exercised (if applicable) prior to such event.



Corporate Transaction

. In the event of (1) a sale, lease or other disposition of all or substantially
all of the assets of the Company, (2) a merger or consolidation in which the
Company is not the surviving corporation or (3) a reverse merger in which the
Company is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger are converted by virtue of the merger into
other property, whether in the form of securities, cash or otherwise (a
"Corporate Transaction"), then any surviving corporation or acquiring
corporation shall assume any Stock Awards outstanding under the Plan or shall
substitute similar stock awards (including an award to acquire the same
consideration paid to the stockholders in the Corporate Transaction) for those
outstanding under the Plan. In the event any surviving corporation or acquiring
corporation refuses to assume such Stock Awards or to substitute similar stock
awards for those outstanding under the Plan, then with respect to Stock Awards
held by Participants whose Continuous Service has not terminated, the vesting of
such Stock Awards (and, if applicable, the time during which such Stock Awards
may be exercised) shall be accelerated in full, and the Stock Awards shall
terminate if not exercised (if applicable) at or prior to such Corporate
Transaction. With respect to any other Stock Awards outstanding under the Plan,
such Stock Awards shall terminate if not exercised (if applicable) prior to such
Corporate Transaction.



Securities Acquisition

. In the event of an acquisition by any person, entity or group within the
meaning of Section 13(d) or 14(d) of the Exchange Act, or any comparable
successor provisions (excluding any employee benefit plan, or related trust,
sponsored or maintained by the Company or an Affiliate) of the beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act,
or comparable successor rule) of securities of the Company representing at least
fifty percent (50%) of the combined voting power entitled to vote in the
election of Directors and provided that such acquisition is not a result of, and
does not constitute, a Corporate Transaction described in subsection 11(c)
hereof, then with respect to Stock Awards held by Participants whose Continuous
Service has not terminated, the vesting of such Stock Awards (and, if
applicable, the time during which such Stock Awards may be exercised) shall be
accelerated in full.



Amendment of the Plan and Stock Awards.

Amendment of Plan

. The Board at any time, and from time to time, may amend the Plan. However,
except as provided in Section 11 relating to adjustments upon changes in stock,
no amendment shall be effective unless approved by the stockholders of the
Company to the extent stockholder approval is necessary to satisfy the
requirements of Section 422 of the Code, Rule 16b-3 or any Nasdaq or securities
exchange listing requirements.



Stockholder

Approval. The Board may, in its sole discretion, submit any other amendment to
the Plan for stockholder approval, including, but not limited to, amendments to
the Plan intended to satisfy the requirements of Section 162(m) of the Code and
the regulations thereunder regarding the exclusion of performance-based
compensation from the limit on corporate deductibility of compensation paid to
certain executive officers.



Contemplated Amendments

. It is expressly contemplated that the Board may amend the Plan in any respect
the Board deems necessary or advisable to provide eligible Employees with the
maximum benefits provided or to be provided under the provisions of the Code and
the regulations promulgated thereunder relating to Incentive Stock Options
and/or to bring the Plan and/or Incentive Stock Options granted under it into
compliance therewith.



No Impairment of Rights

. Rights under any Stock Award granted before amendment of the Plan shall not be
impaired by any amendment of the Plan unless (i) the Company requests the
consent of the Participant and (ii) the Participant consents in writing.



Amendment of Stock Awards

. The Board at any time, and from time to time, may amend the terms of any one
or more Stock Awards; provided, however, that the rights under any Stock Award
shall not be impaired by any such amendment unless (i) the Company requests the
consent of the Participant and (ii) the Participant consents in writing.



Repricing of Stock Awards

. Without prior stockholder approval, the Board will not effect a "repricing"
(as hereinafter defined) of any Stock Awards under the Plan. For purposes of the
immediately preceding sentence, a "repricing" shall be deemed to mean any of the
following actions: (a) the lowering of the purchase price of a Stock Award after
it is granted; (b) the canceling of a Stock Award in exchange for another Stock
Award at a time when the purchase price of the cancelled Stock Award exceeds the
Fair Market Value of the underlying stock (unless the cancellation and exchange
occurs in connection with a merger, acquisition, spin-off, dissolution, winding
up or other similar corporate transaction with respect to the Company or any
subsidiary of the Company to which the holder of such Stock Award is providing
or had provided service); or (c) the purchase of a Stock Award for cash or other
consideration at a time when the purchase price of the purchased Stock Award
exceeds the Fair Market Value of the underlying stock (unless the purchase
occurs in connection with a merger, acquisition, spin-off, dissolution, winding
up or other similar corporate transaction with respect to the Company or any
subsidiary of the Company to which the holder of such Stock Award is providing
or had provided service).



Termination or Suspension of the Plan

.



Plan

Term
. The Board may suspend or terminate the Plan at any time. Unless sooner
terminated, the Plan shall terminate on March 20, 2018. No Stock Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.



No

Impairment
of
Rights
. Rights and obligations under any Stock Award granted while the Plan is in
effect shall not be impaired by suspension or termination of the Plan, except
with the written consent of the Participant.



Effective Date of Plan.

The Plan shall become effective upon adoption by the Board, but no Stock Award
shall be exercised (or, in the case of a stock bonus, shall be granted) unless
and until the Plan has been approved by the stockholders of the Company, which
approval shall be within twelve (12) months before or after the date the Plan is
adopted by the Board.

Choice of Law

.



The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state's conflict of laws rules.

